Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christensen O’ Connor on 08/24/22.
The application has been amended as follows: 
Claim 1, line 4, after 3 hours, delete, “ (e.g., at least 12 hours, at least 24 hours, at least 48 hours)
Claim 12, insert a period at the end of the sentence.
Claim 1, line 3, after 3 hours, delete, “ (e.g., at least 12 hours, at least 24 hours, at least 48 hours)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The search for the claimed compounds did not produce any references  pertaining to the claimed method of killing Varroa destructor. The closest art, EBRAHIMI PARISA ET AL: "Partition, sorption and structure activity relation study of dialkoxybenzenes that modulate insect behavior", CHEMOSPHERE, PERGAMON PRESS, OXFORD, GB, vol. 93, no. 1, 31 Mav 2013 (2013-05-31), does not teach the claimed invention.
Claims 1-4, 6-16, 18-19 and  21-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612